 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA
     FIRST BANK, an Alaska state chartered bank,          IN ADMIRALTY
 9
                                            Plaintiff,
10
            v.                                            Case No.: C21-5412JLR
11   EXODUS, Official No. 960616, its Engines,
12   Machinery, Appurtenances, etc.,
     In Rem;
13   and                                                  ORDER APPOINTING SUBSTITUTE
                                                          CUSTODIAN AND AUTHORIZING
14   FRED J. HANKINS, an individual, and F.J.             MOVEMENT AND INSPECTION OF
     HANKINS ENTERPRISES, INC., an Alaska                 VESSEL AND COLLATERAL
15   corporation,
     In Personam,
16
                                     Defendants.
17
            Plaintiff, First Bank by and through its attorney Lafcadio Darling of Holmes Weddle &
18

19   Barcott, P.C., having appeared, now make the following recitals:

20          1.      On June 1, 2021, the Complaint herein was filed praying that the defendant vessel

21   EXODUS, Official No. 960616, her engines, machinery, and appurtenances etc. (“Vessel”) be
22   condemned and sold to pay Plaintiff's claims and for other proper relief.
23
            2.      In the immediate future, the Clerk of this Court is expected to issue a warrant for
24
     arrest of the Vessel, commanding the United States Marshal for this District to arrest and take
25
     into custody the Vessel and to detain the same in his custody until further order of this Court
26

27   respecting same.
     ORDER APPOINTING SUBSTITUTE CUSTODIAN AND                       HOLMES WEDDLE & BARCOTT, PC
28                                                                        3101 WESTERN AVENUE, SUITE 500   7351
     AUTHORIZING MOVEMENT AND INSPECTION OF VESSEL                            SEATTLE, WA 98121-3071       31744
     AND COLLATERAL - 1                                                      TELEPHONE (206) 292-8008
     Case No. C21-5412JLR                                                        FAX (206) 340-0289
               3.   It is contemplated that the United States Marshal will seize the Vessel and her
 1

 2   appurtenances forthwith. Custody by the United States Marshal requires the services of one or

 3   more keepers at charges substantially in excess of those to be made by the substitute custodian
 4   alone, not including charges for moorage and the other services usually associated with
 5
     safekeeping vessels similar to the defendant Vessel.
 6
               4.   The Vessel and Collateral is currently located at the Port of Ilwaco, WA. Plaintiff
 7
     is agreeable to allow Marine Lender Services, LLC (“MLS”), through its Managing Member,
 8

 9   Buck Fowler, to assume the responsibility of safekeeping the Vessel, to act as her custodian until

10   further order of this Court, and to move the Vessel and her appurtenances from their current

11   location to a suitable marine facility as MLS if necessary.
12             5.   Buck Fowler, Managing Member of MLS, by his declaration submitted herewith
13
     (Dkt. # 5) states that he can arrange for adequate facilities and supervision for the proper
14
     safekeeping of the Vessel and her appurtenances in her current location or elsewhere. Further,
15
     in his declaration MLS accepts, in accordance with the terms of this order, possession of the
16

17   Vessel, her engines, machinery, and appurtenances etc., which is the subject of the action

18   herein.

19             6.   In consideration of the United States Marshal's consent to the appointment of
20
     MLS as substitute custodian, Plaintiff agrees to release the United States and the United States
21
     Marshal from any and all liability and responsibility arising out of care and custody of the
22
     Vessel, from the time the United States Marshal transfers possession of the Vessel over to the
23
     substitute custodian, and Plaintiff further agrees to hold harmless and indemnify the United
24

25   States and the United States Marshal from any and all claims whatsoever arising out of the

26   substitute custodian's possession and safekeeping.
27
     ORDER APPOINTING SUBSTITUTE CUSTODIAN AND                      HOLMES WEDDLE & BARCOTT, PC
28                                                                       3101 WESTERN AVENUE, SUITE 500   7351
     AUTHORIZING MOVEMENT AND INSPECTION OF VESSEL                           SEATTLE, WA 98121-3071       31744
     AND COLLATERAL - 2                                                     TELEPHONE (206) 292-8008
     Case No. C21-5412JLR                                                       FAX (206) 340-0289
               THEREFORE, IT IS ORDERED that the United States Marshal for the Western District
 1

 2   of Washington is authorized, upon seizure of the Vessel and her appurtenances and equipment,

 3   pursuant to Warrant for Arrest, to surrender the possession thereof to MLS as substitute

 4   custodian named herein, and that upon such surrender the United States Marshal shall be
 5
     discharged from the duties and responsibilities for the safekeeping of the Vessel and held
 6
     harmless from any and all claims arising whatever out of said custodial services.
 7
               IT IS FURTHER ORDERED that MLS is appointed substitute custodian of the Vessel
 8
     and her appurtenances and shall retain the Vessel in its custody for possession and safekeeping
 9

10   until further order of this Court and that said custodian may move the Vessel and her

11   appurtenances from her current location to a secure facility within the District, in such steps
12   and phases as it may determine under the circumstances. All costs for such movement shall be
13
     paid by Plaintiff, and may, upon further order of this Court, be deemed administrative costs
14
     herein.
15
               IT IS FURTHER ORDERED that MLS may permit boarding and inspection of the
16

17   Vessel by marine surveyors, representatives of plaintiff and prospective purchasers in order to

18   determine the Vessel’s condition and value. Costs of such boardings and inspections shall be

19   paid by the party permitted to board and inspect the vessel or may, upon further order of
20   this Court, be deemed administrative costs herein. All persons entering on board the Vessel
21
     shall execute a waiver and release in the form attached hereto.
22
               IT IS FURTHER ORDERED that Plaintiff's attorney serve a copy of this order on the
23
     owner of the Vessel or the owner’s agent.
24

25             It is further requested that the Clerk of this Court deliver three certified copies of this

26   order to the United States Marshal forthwith.

27
     ORDER APPOINTING SUBSTITUTE CUSTODIAN AND                          HOLMES WEDDLE & BARCOTT, PC
28                                                                           3101 WESTERN AVENUE, SUITE 500   7351
     AUTHORIZING MOVEMENT AND INSPECTION OF VESSEL                               SEATTLE, WA 98121-3071       31744
     AND COLLATERAL - 3                                                         TELEPHONE (206) 292-8008
     Case No. C21-5412JLR                                                           FAX (206) 340-0289
 1   IT IS SO ORDERED this 2nd day of June, 2021.
 2

 3

 4
                                                    A
 5                                                  JAMES L. ROBART
                                                    UNITED STATES DISTRICT JUDGE
 6
     Presented by:
 7
     HOLMES WEDDLE & BARCOTT, P.C.
 8   Attorneys for Plaintiff
 9    s/ Lafcadio Darling
10   Lafcadio Darling, WSBA #29996
     3101 Western Avenue, Ste. 500
11   Seattle, Washington 98121-3071
     Telephone: (206) 292-8008
12   Facsimile:    (206) 340-0289
     Email: ldarling@hwb-law.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER APPOINTING SUBSTITUTE CUSTODIAN AND               HOLMES WEDDLE & BARCOTT, PC
28                                                               3101 WESTERN AVENUE, SUITE 500   7351
     AUTHORIZING MOVEMENT AND INSPECTION OF VESSEL                   SEATTLE, WA 98121-3071       31744
     AND COLLATERAL - 4                                             TELEPHONE (206) 292-8008
     Case No. C21-5412JLR                                               FAX (206) 340-0289
                     WAIVER OF AND RELEASE FROM LIABILITY




        Each of the undersigned, in consideration of being permitted to board the EXODUS,
Official No. 960616, for the purposes of inspection and/or survey, does agree to and does hereby
waive his/her rights whatever arising from any possible injury, illness, and/or death to him/her
which may result from going onto, or off of, and being on board the vessel for such purpose.


        The undersigned understands and agrees that his/her execution hereof constitutes a full
release from any and all liability for any injury, illness and/or death, and any and all damages
arising from his/her going onto, or off of, and being aboard the vessel. This release of liability
extends to the benefit of:

       1.      U.S. Government and the U.S. Marshals Service, their agents and employees;

       2.      First Bank and its agents, employees and interested underwriters;

       3.      Fred Hankins, F.J. Hankins Enterprises, Inc., its agents, employees and interested
               underwriters;

       4.      Marine Lenders Services, LLC, through its Managing Member, Buck Fowler,
               Substitute Custodian, and its agents, employees and interested underwriters; and

       5.      The EXODUS, Official No. 960616, its engines, machinery and appurtenances
               and its interested underwriters.


        The undersigned understands and agrees the he/she shall be liable for any damage to the
aforesaid vessel, including, but not limited to, its hull, engine, machinery, appurtenances,
furnishings, cargo etc., arising out of any actions or activities of any nature undertaken by
him/her in relation to his/her boarding the vessel, such liability to attach to him/her whether such
actions or activities are negligent or not and whether the actions or activities of the U.S. Marshal,
his keeper, the United States of America, and/or the substitute custodian are negligent or not.

       The undersigned further understands and agrees that the terms and conditions of this
Waiver of and Release from liability extend to and are binding upon his/her heirs, assigns, and
administrators.




WAIVER OF AND RELEASE FROM LIABILITY                                                         1
          I HAVE READ THE FOREGOING WAIVER OF AND RELEASE
         FROM LIABILITY AND FULLY UNDERSTAND ITS CONTENTS.


DATED: ______________________   __________________________________________


DATED: ______________________   _________________________________________


DATED: ______________________   _________________________________________


DATED: ______________________   __________________________________________


DATED: ______________________   __________________________________________


DATED: ______________________   __________________________________________


DATED: ______________________   __________________________________________


DATED: ______________________   __________________________________________


DATED: ______________________   __________________________________________


DATED: ______________________   __________________________________________


DATED: ______________________   __________________________________________


DATED: ______________________   __________________________________________




WAIVER OF AND RELEASE FROM LIABILITY                               2
